EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please cancel claims 43 – 46.

Allowable Subject Matter
Claims 1 – 16 and 18 – 42 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination fails to disclose: a cube housing in which each surface is divided by NxN cells; a plurality of light emitting parts formed inside each cell and emitting at least one type of light externally through a surface of the cell; six motors installed inside of each surface; wherein each light emitting part includes LED devices of red (R), green (G) and blue (B) colors and emits light of at least 6 different colors by combining the LED devices, and wherein a rotation shaft of each of the motors is coupled with the rotation shaft of the rotation means to be associated with each other, and a rotation of the rotation shaft of each of the rotation means is are controlled according to a rotation of the rotation shaft of each of the motors.
The prior art of record alone or in combination fails to disclose:  wherein a rotation shaft of each of the motors is coupled with the rotation shaft of the rotation means to be associated with each other, and a rotation of the rotation shaft of each of the rotation means is are controlled according to a rotation of the rotation shaft of each of the motors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911.  The examiner can normally be reached on Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        /OMKAR A DEODHAR/Primary Examiner, Art Unit 3715